Motion by appellant pro se to relieve assigned counsel and for leave to perfect his appeal pro se, on appeal from order of the Supreme Court, Kings County, entered April 11, 1966, granted. Appellant’s time to perfect his appeal is further enlarged to the January 1967 Term; appeal ordered on the calendar for said term. Motion for a free copy of transcript of the stenographic minutes of the trial and other transcripts and documents denied on the ground that this being an appeal from an order *788denying, without a hearing, his coram nobis application, the documents requested are not part of the record on appeal. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.